Name: COMMISSION REGULATION (EC) No 1959/96 of 10 October 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: consumption;  animal product;  tariff policy;  America
 Date Published: nan

 11 . 10 . 96 r EN Official Journal of the European Communities No L 258/25 COMMISSION REGULATION (EC) No 1959196 of 10 October 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1036/96 of 10 June 1996 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997 ('), as amended by Regulation (EC) No 1737/96 (2), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1036/96 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 1036/96 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1996 to 30 June 1997 at 12 250 tonnes; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of Article 1 1 . All applications for import licences from 1 until 5 October 1996 for high-quality fresh , chilled or frozen beef and veal as referred to in Article 2 (e) of Regulation (EC) No 1036/96 shall be granted in full . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1036/96, during the first five days of November 1996 for 1 123 tonnes. Article 2 This Regulation shall enter into force on 11 October 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 138 , 11 . 6. 1996, p. 1 . (2 OJ No L 225, 6. 9. 1996, p. 5.